    20-50805-rbk Doc#56 Filed 06/19/20 Entered 06/19/20 18:01:07 Ltr/Declaration E-Filing
                                      Due Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                 San Antonio Division

                                                                      Bankruptcy Case
                                                                                      20−50805−rbk
                                                                                 No.:
                                                                         Chapter No.: 11
                                                                               Judge: Ronald B. King
IN RE: KrisJenn Ranch, LLC , Debtor(s)



             NOTICE OF PAST DUE DEADLINE FOR FILING OF DOCUMENT
The original signed Declaration for Electronic Filing has not been electronically filed into CM/ECF for the filing of:


46 − Amended Schedules and Summary: ( Amended Schedule(s): A/B), Amended Statement of Financial Affairs
filed by Ronald J. Smeberg for Debtor Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn
Ranch, LLC, Series Pipeline Row. −Declaration for Electronic Filing due by 06/12/2020 (Smeberg, Ronald)



Please electronically file the original Declaration for Electronic Filing immediately. If the Declaration for
Electronic Filing is not filed by July 3, 2020, as to any original petition, matrix, statement and schedules, this case
will be dismissed by the court and that, as to any amended petition, statement, schedule or matrix, the amendment(s)
will be stricken by the Court.




Dated: 6/19/20
                                                               Barry D. Knight
                                                               Clerk, U. S. Bankruptcy Court




                                                                                                 [Declaration Due Letter] [LtrDclrdu]
